Exhibit 10.9

 

MARKETING AND CONSULTING AGREEMENT

 

AGREEMENT dated as of March 20, 2019, by and between Runway Growth Credit Fund
Inc., (the “Fund”), Runway Growth Capital LLC (the “Manager”) and Pickwick
Capital Partners, LLC (the “Marketer”).

 

Pursuant to the terms of this agreement, Marketer agrees to act as solicitor and
to provide broker dealer services to the Fund in connection with assisting the
Fund in identifying and soliciting potential investors for the Fund in
connection with the Fund’s private offering as described in the private
placement memorandum dated February 28, 2019, as may be amended or supplemented
from time to time (the “Offering”).

 

WHEREAS, the Fund is a business development company and its affiliate, the
Manager, currently serves as the investment manager of the Fund;

 

WHEREAS, the Marketer is in the business of, and has expertise in, providing
marketing and consulting services to private investment funds; and

 

WHEREAS, the Fund desires to appoint the Marketer as a non-exclusive marketing
representative of the Fund in the United States during the term of this
Agreement, to identify and introduce to the Fund and the Manager potential
investors for the Fund, subject to the terms of this Agreement, and the Marketer
desires to accept such appointment.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

 

1.APPOINTMENT

 

(a)The Fund hereby appoints the Marketer to represent the Fund in the United
States in connection with providing marketing, consulting and capital raising
services for the Fund pursuant to the terms of this agreement. The Marketer will
be the exclusive representative of the Fund with respect to any and all Investor
Prospects (as hereinafter defined), other than Excluded Persons (as hereinafter
defined). As used herein, the term “Investor Prospects” includes individual and
institutional investors of all types, including any affiliates, clients or
investors, identified and introduced directly or indirectly by the Marketer to
the Fund. As used herein, “Excluded Persons” shall mean any new investors not
initially identified and introduced to the Fund by the Marketer and any person
for which the Marketer was not granted the authority to communicate pursuant to
Section 1(c) hereof.

 

(b)All Investor Prospects shall be subject to acceptance by the Fund, in its
sole discretion, for inclusion as investors with respect to the Fund.

 

(c)Prior to providing any Investor Prospect with confidential materials
regarding the Fund, Marketer shall notify the Fund in writing of the name of
such Investor Prospect. Within ten (10) business days thereafter, the Fund shall
notify Marketer in writing as to whether Marketer may communicate with such
Investor Prospect pursuant to this Agreement. Marketer’s communications with an
Investor Prospect may be restricted as set forth in the Fund’s authorization.
Marketer will not provide confidential materials to any person regarding the
Fund or the Manager unless such person has been approved by the Fund and such
Investor Prospect has delivered an executed confidentiality agreement in a form
acceptable to the Fund.

 



 

 

 

(d)Marketer shall submit an initial list of Investor Prospects to the Fund on
Schedule A hereto. From time to time, Schedule A shall be updated to include
each additional Investor Prospect, not included on the initial Schedule A
submitted herewith, that the Fund consents to hereby, and to remove any Investor
Prospect, consented to by the Fund, which Marketer does not contact or fails to
receive written or verbal corresponded from the Investor Prospect relative to
their interest in or review of the Fund within ninety (90) days of the date an
Investor Prospect is consented to by the Fund pursuant to Section 1(c) hereof.
Any updates to Schedule A that involve the addition of new Investor Prospects
must be consented to in writing by Marketer and the Fund. As used herein, the
term “Investor” shall include any Investor Prospect whose subscription agreement
is accepted by the Fund directly or indirectly as an investor in the Fund for
which the Fund authorized the Marketer to solicit such Investor Prospect during
the term of this Agreement; provided, however, that Excluded Persons shall not
be Investors.

 

(e)The Fund shall treat each Investor Prospect with respect to a specific
closing (the “Closing”) of the Fund, unless (i) such Investor Prospect has
materially breached its subscription agreement with the Fund, which shall, for
the avoidance of doubt, include a default relating to a capital call by the
Fund, or (ii) the Investor Prospect is not permitted to contribute capital to
the Fund pursuant to the terms of such Investor Prospect’s subscription
agreement with the Fund as determined in the Fund’s sole discretion, in the same
manner as the Fund treats all other investors in such Closing of the Fund.  For
the avoidance of doubt, and without limiting the foregoing sentence, the Fund
shall not reduce, terminate, reject additional funding from or fail to renew the
investment of any Investor Prospect, unless the Fund is also reducing,
terminating, rejecting funding from or failing to renew the investments of all
other investors with respect to such Closing. 

 

(f)During and after the term of this Agreement, the Fund may retain one or more
additional marketing representatives, or any other person, firm or corporation
furnishing marketing, consulting or capital raising services relating to the
Fund. During and after the term of this Agreement, the Marketer may act as
marketing and/or consulting representative for any other person, fund or
organization.

 

 

2.REPRESENTATIONS AND WARRANTIES

 

(a)       The Marketer hereby agrees, represents and warrants as follows:

 

i.       No subscription from an Investor Prospect shall be effective unless and
until it is accepted by the Fund, in its sole discretion; and, the Fund reserves
the right, in its sole discretion to: (A) refrain from accepting, in whole or in
part, any subscription from an Investor Prospect; (B) redeem, in whole or in
part, an Investor’s investment in the Fund; or (C) subsequently expel an
Investor from the Fund or terminate the Fund’s relationship with any Investor.

 

ii.       The Marketer will use only such offering documents and other
materials, and make such representations, in connection with the Fund as shall
have been expressly approved in advance by the Fund.

 



 

 

 

iii.       The activities of the Marketer hereunder will comply with Securities
and Exchange Commission (“SEC”) Rule 506 promulgated under the Securities Act of
1933, as amended (the “Securities Act”), as well as other applicable provisions
of Regulation D promulgated under the Securities Act (“Regulation D”), or other
applicable law specified by the Fund. Without limiting the foregoing, the
Marketer will not engage in any form of “general solicitation or advertising”,
within the meaning of Regulation D, in performing its duties pursuant to this
Agreement. In connection therewith, the Marketer will not mention the Manager,
the Fund, the equity interests of the Fund (the “Interests”) or any information
about the Marketer’s duties under this Agreement in any public medium, including
any newspaper, on radio or television, the Internet or otherwise.

 

iv.       The Marketer will only offer Interests to Investor Prospects that it
reasonably believes are “accredited investors” within the meaning of Regulation
D and, if applicable, “qualified purchasers” within the meaning of Section
2(a)(51) of the Investment Company Act of 1940, as amended. The Marketer will
only offer Interests to Investor Prospects for whom it reasonably believes the
Interests would be suitable, in accordance with NASD Notice to Members 03-07
(“NASD Reminds Members of Obligations When Selling Hedge Funds”).

 

v.       The Marketer is registered and in good standing with the SEC as a
broker-dealer under the Securities Exchange Act of 1934, as amended, and is a
member of the Financial Industry Regulatory Authority (“FINRA”). As of the date
of this Agreement, the Marketer is registered as a broker-dealer in the
jurisdictions set forth on Schedule C hereto. The Marketer will offer Interests
to Investor Prospects only in those states in which (A) the Marketer is
registered as a broker-dealer or (B) is exempt from registration. In accordance
with the Form BD of the Marketer as filed with the SEC and FINRA, and the
Membership Agreement by and between the Marketer and FINRA, the Marketer is
authorized to enter into this Agreement and to perform the services contemplated
by this Agreement to be performed by the Marketer.

 

vi.       The Marketer agrees to introduce the Fund to potential investors only
in states in which the Marketer has been advised by the Fund that offers and
sales of Interests can be legally made and in which the Marketer is registered
and in good standing as a broker-dealer or is exempt from registration.

 

vii.       During the term of this Agreement, the Marketer shall comply with all
applicable laws, rules and regulations including, without limitation, federal
and state securities laws.

 

viii.       The Marketer: (A) is not subject to an order of the SEC issued under
Section 203(f) of the Investment Advisers Act of 1940, as amended (together with
the rules and regulations promulgated thereunder, the “Advisers Act”) (B) has
not been convicted within ten years of the date hereof of any felony or
misdemeanor involving conduct described in Section 203(e)(2)(A)-(D) of the
Advisers Act; (C) has not been found by the SEC to have engaged, and has not
been convicted of engaging, in any of the conduct specified in paragraph (1),
(5) or (6) of Section 203 of the Advisers Act; and (D) is not subject to an
order, judgment or decree described in Section 203(e) of the Advisers Act. In
the event that the Marketer becomes subject to any order, conviction, finding,
judgment or decree described in the immediately preceding sentence, it will
promptly advise the Fund of such fact and the Fund will not be obligated to pay
the Marketer any amount hereunder for such period in which the Marketer is
subject to such order, conviction, finding, judgment or decree.

 

ix.       The Marketer undertakes to perform its duties hereunder in a manner
consistent with the instructions of the Fund.

 

x.       Neither the Marketer nor any of its officers, directors, employees,
affiliates or agents will, without the express prior written consent of the
Fund, which consent the Fund may withhold in its sole discretion, share any part
of the compensation received pursuant to this Agreement with any other person or
entity, other than persons who are properly licensed with FINRA and all
applicable states as registered representatives/agents of the Marketer.

 



 

 

 

(b)       The Manager agrees, represents and warrants as follows:

 

i.       The Fund shall assure that the offering and sale of the Interests by
the Fund complies with all applicable provisions of Regulation D or the
provisions of such other exemption from registration under the Securities Act,
being relied upon and any other applicable federal and state securities laws and
regulations (other than those applicable to the status or activities of the
Marketer). Specifically, the Fund will be responsible for any applicable Blue
Sky qualification in each state in which it is agreed that the Marketer shall
solicit on Fund’s behalf. Without limiting the foregoing, any offering circular
or memorandum or other written material approved by the Fund for use in
connection with the offering and sale of the Interests (as well as any
amendments and supplements thereto) will comply with applicable law and will not
contain any misstatement of a material fact or omit to state any material fact
necessary to make the statements made therein not misleading.

 

ii.       If required by applicable federal or state securities laws, the
Manager will be registered, or continue its registration, as an investment
adviser and/or commodity pool operator.

 

iii.       During the term of this Agreement, the Fund shall comply with
applicable laws, rules and regulations including, without limitation, federal
and state securities laws, unless failure to so comply would not result in a
material breach under the terms of this Agreement.

 

iv.       The Manager: (A) is not subject to an order of the SEC issued under
Section 203(f) of the Advisers Act; (B) has not been convicted within ten years
of the date hereof of any felony or misdemeanor involving conduct described in
Section 203(e)(2)(A)-(D) of the Advisers Act; (C) has not been found by the SEC
to have engaged, and has not been convicted of engaging, in any of the conduct
specified in paragraph (1), (5) or (6) of Section 203 of the Advisers Act; and
(D) is not subject to an order, judgment or decree described in Section 203(e)
of the Advisers Act. In the event that the Manager becomes subject to any order,
conviction, finding, judgment or decree described in the immediately preceding
sentence, it will promptly advise the Marketer of such fact.

 

 

3.DUTIES OF THE MARKETER

 

a)       The Marketer shall use reasonable efforts and time, consistent with its
resources, on behalf of the Fund to solicit Investor Prospects for the Fund. In
this regard, the Marketer shall:

 

i.       Initiate written or telephonic communication with Investors and
Investor Prospects with a view to providing information regarding, and
increasing the awareness of, the Fund’s services;

 

ii.       Use reasonable efforts subsequent to each initial contact to solicit
Investor Prospects for the Fund (which solicitations may include, without
limitation, personal meetings between Investor Prospects, the Marketer and/or
the Fud); provided, however, that any personal meetings involving the Fund shall
be subject to the prior approval of the Fund;

 



 

 

 

iii.       Consult with the Fund, at the Fund’s request, regarding; (A) the
satisfaction by Investor Prospects of qualification and suitability standards;
(B) the rejection of a subscription by any Investor Prospect; (C) the acceptance
of any initial investment by any Investor Prospect in an amount less than or
different from that provided in the relevant offering memorandum; (D) the
acceptance of any additional subscription by any Investor Prospect in an amount
less than or different from that provided in the relevant offering memorandum;
(E) the rejection of any additional subscription by any Investor Prospect in the
Fund; (F) the consent to withdrawals by any Investor in any amount less than or
different from that provided in the relevant offering memorandum; and (G) the
consent to the retention by any Investor Prospect of an investment in the Fund
in an amount less than or different from that provided in the relevant offering
memorandum;

 

iv.       Provide other investor relations services, such as responding to
Investor Prospect inquiries; and

 

v.       Provide such other services as the Fund and the Marketer shall agree
upon from time to time.

 

 

4.INDEPENDENT REPRESENTATIVE

 

In performing the services for the Fund as described herein, the Marketer shall
be regarded as an independent contractor and marketing and consulting
representative, the Marketer shall not have any right or authority to create any
obligations of any kind on behalf of the Fund and shall make no representation
to any third party to the contrary.

 

 

5.EXPENSES

 

The Marketer shall not be entitled to be reimbursed for normal and customary
out-of-pocket marketing expenses incurred by it in connection with this
Agreement.

 

 

6.MARKETER FEES AND COMPENSATION

 

As compensation for the services provided by the Marketer hereunder, in addition
to the other obligations of the Manager and the Fund to the Marketer set forth
in this Agreement, the Manager shall pay to the Marketer:

 

a)       Guranteed Capacity. Subject to applicable law and to any limits in the
aggregate offering size of Interest in the Fund under the Offering Materials,
the Fund shall provide the Marketer a minimum of Thirty Million Dollars
($30,000,000.00) of additional capital commitment capacity in the Fund for the
marketer’s Investor Prospects until December 31, 2019.

 

b)       Placement Fee. The Marketer shall receive a placement fee with respect
to each Investor for which the Fund accepts the Subscription Agreement
(“Placement Fee”), which shall be equal to one and one-half percent (1.5%) of
the committed capital from such Investor, as reflected in such subscriber’s
Subscription Agreement. The placement fees will be paid in quarterly
installments over a period of 8 calendar quarters commencing on the 15th day of
the first quarter immediately following the date of the capital call from the
applicable Investor. Example: If the capital call occurs in January 2019, the
quarter will start February 1, 2019, with payment due on February 15, 2019, and
the next quarter beginning on May 1, 2019, and thereafter, but only for so long
as the Investor remains an Investor in the Fund

 



 

 

 

c)       Future Investments by Investors. Any and all future investments or
additional increments of investment made directly or indirectly by an Investor,
or an Investor Prospect listed on Schedule B, in the Fund, either during the
term of this Agreement or within 12 months from the termination of this
Agreement, will be subject to the provisions of Section 2; where the Marketer
receives a 1.5% fee of the committed capital. Furthermore, any and all future
investments in any other fund or any investment offering managed by the Manager
or an affiliate of the Manager, excluding the Fund, or additional increments of
investment made directly or indirectly by an Investor or Investor Prospect
listed on Schedule B, , either during the term of this Agreement or within 12
months of the termination of this Agreement, will be subject to the provisions
of Section 2 and the Marketer will receive from the Manager a 1.5% fee of the
committed capital paid for any such investment. In such event, the Manager shall
comply with Rule 206(4)-3 under the Advisers Act, require the Investor to sign a
Disclosure Statement agreed to by the Manager and the Marketer, and maintain
complete and accurate books and records with respect to the Capital
Contributions of such Investors, which Pickwick shall have access to review in
accordance with and subject to Section 6(d) below).

 

d)       Recordkeeping. The Fund shall maintain complete and accurate current
books and records with respect to the Capital Contributions of the Investors. 
Pickwick shall have access to records relating to such Capital
Contributions until the first anniversary of the final close of the Offering,
for the sole purpose of determining the accuracy of payments to be made to
Pickwick, and the Fund shall cooperate in providing information related thereto.

 

 

7.COMPLIANCE WITH SEC RULE 206(4)-3

 

The Marketer shall, in accordance with SEC Rule 206(4)-3 promulgated under the
Advisers Act:

 

a)       perform its duties under this Agreement in a manner consistent with the
reasonable instructions of the Fund and the provisions of the Advisers Act and
the rules of the SEC promulgated thereunder; and

 

b)       at the time of any solicitation activities by the Marketer with respect
to one or more Investor Prospects, provide such Investor Prospects with copies
of:

 

i.       the applicable Fund offering documents; and

 

ii.       a Disclosure Statement. The Fund will not accept any subscription from
an Investor unless a Disclosure Statement and Authorization to Release
Information Form, attached hereto as Exhibit C, is signed by the Investor and
submitted to Pickwick by the Fund.

 

 

8.TERMINATION AND INDEMNIFICATION

 

The term of this Agreement shall expire as of the expiration of the guaranteed
Capacity period, as defined in this Agreement. In addition, either party hereto
may terminate this Agreement at any time upon thirty (30) days prior written
notice to the other party. Termination of this Agreement shall result in the
termination of all duties and authorities of each party, other than Sections 6,
9 and 10 hereof which shall survive any such termination. By signing this Letter
Agreement Manager and Marketer agree to the provisions regarding
indemnification, contribution, and limitation of liability attached to this
Letter Agreement as Appendix A which provisions are expressly incorporated by
reference herein.

 



 

 

 

9.CONFIDENTIALITY

 

a)       The Marketer agrees that, during the term of this Agreement and at all
times thereafter, unless specifically authorized by the Fund, the Marketer will
not disclose any Proprietary Information (defined below) to any person or entity
other than on a need-to-know basis, to employees and/or registered persons of
the Marketer and persons engaged by the Marketer to provide legal, accounting,
consulting and similar services. The Marketer further agrees that upon
termination of this Agreement, the Marketer will to the extent instructed by the
Fund destroy any Proprietary Information then in the Marketer’s possession (or
in the possession of the Marketer’s employees, registered persons, or persons
engaged by the Marketer to provide legal, accounting, consulting or similar
services), unless the Marketer shall be required by law to retain such
Proprietary Information.

 

b)       As used herein, the term “Proprietary Information” means all
information of a nonpublic, proprietary and confidential nature concerning the
Manager, its affiliates, the Fund and the other investment funds and accounts
managed by the Manager and its affiliates, including but not limited to
information relating to

i.         business operations,

 

ii.       existing and proposed investments and investment strategies,

 

iii.       financial performance,

 

iv.       compensation arrangements and amounts (inclusive of arrangements
between the Fund, the Manager, and their affiliates and their respective
employees and registered persons, and the arrangement between the Fund and the
Marketer),

 

v.       contractual relationships,

 

vi.       business partners and relationships, and

 

vii.       stockholders/investors and prospective stockholders/investors of the
Fund and the other investment funds and accounts managed by the Manager and its
affiliates, regardless of the medium in which any such information is contained;
provided, however, that Proprietary Information does not include information
that (A) becomes generally available to the public by means other than a breach
by the Marketer of this Agreement or any other agreement between the Marketer
and the Fund or its affiliates, (B) is in the possession of the Marketer (such
as information pertaining to Investor Prospects introduced to the Fund by the
Marketer), or becomes available to the Marketer, on a non-confidential basis
from a source other than the Fund or its affiliates, or (C) the Marketer is
required by law, regulation, court order or discovery demand to disclose;
provided, however, that in the case of this clause (C) the Marketer provides the
Fund with prompt notice of the Proprietary Information required to be disclosed
and the reasons and circumstances surrounding such disclosure in order to allow
the Fund an opportunity to seek a protective order or other appropriate request
for confidential treatment of the applicable Proprietary Information.

 

c)       Without the prior written consent of the Fund, the Marketer shall not
disclose, whether in client lists, marketing literature or otherwise, the fact
that it is rendering services to the Fund, or to use the name of the Manager,
the Fund or its affiliates in any public document, other than as necessary in
order to perform its services hereunder; or as required by law or legal process.

 



 

 

 

d)        Each party hereto agrees to comply with the provisions of SEC
Regulation S-P, the Graham-Leach-Bliley Act of 1999 and other applicable federal
and state privacy regulations with respect to personal non-public information of
Investor Prospects and Investors.

 

 

10.UNDERTAKING TO PROVIDE ADDITIONAL INFORMATION AND DOCUMENTATION

 

Each party undertakes and agrees that it will promptly supply the other party
with such information and documentation regarding the Manager, the Fund, the
Marketer and Investors as from time to time may be requested by such party and
which is deemed by such party to be necessary in order for such party to comply
with anti-money laundering, OFAC, or other applicable federal, state, local or
foreign laws, rules or regulations.1

 

 

11.MISCELLANEOUS

 

a)       Notices. All notices and other communications under this Agreement must
be in writing, and any notice or communication will be deemed to have been duly
given (i) when delivered personally, (ii) on the business day following the day
such notice or other communication is sent by recognized overnight courier,
(iii) on the date of transmission, if such notice or other communication is
delivered via facsimile on a business day (with confirmation of transmission),
or (iv) on the fifth business day following the date of deposit within a postal
service if sent first class, postage prepaid, by registered or certified mail or
any other alternative postal service. Notices to each of the Marketer and the
Fund will be sent to the addresses set forth below, unless either party notifies
the other party in writing of a different address in accordance with the
requirements of this paragraph:

 

           If to the Manager: Runway Growth Credit Fund Inc.   205 N Michigan
Ave., Suite 4200   Chicago, IL 60601   Attn: Tom Raterman                    If
to Marketer: Pickwick Capital Partners, LLC   455 Hamilton Avenue, Suite 1102  
White Plains, NY 10601   Attn: Douglas Greenwood

 

b)       Amendments in Writing; No Waiver; Cumulative Remedies. None of the
terms or provisions of this Agreement may be amended, supplemented or otherwise
modified except by a written instrument executed by each of the parties hereto.
No party hereto shall by any act (except by a written instrument pursuant to
Section 12(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder. No single or partial exercise of any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by any
party hereto of any right or remedy hereunder on any one or more occasions shall
not be construed as a bar to any right or remedy that any party hereto would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently, and are not exclusive
of any other rights or remedies provided by law.

 

 

 

 

 



1 We are specifically required to advise you that we will undertake routine due
diligence to check/verify the identities of the Fund(s) and its principals.



 

 

 

c)       No Third Party Beneficiaries; Assignment. This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
permitted successors and assigns, and nothing herein, express or implied, is
intended to or shall confer upon any other person or entity, any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement or the transactions contemplated hereunder. No party hereto
may assign any of its rights or obligations under this Agreement to any person
or entity without the prior written consent of the other party hereto.

 

d)       Governing Law; Severability. This agreement shall be interpreted in
accordance with and governed by the laws of the State of New York, without
regard to the principles of conflict of laws thereof. If any provision hereof
would be invalid under applicable law, then such provision shall be deemed to be
modified to the extent necessary to render it valid while most nearly preserving
its original intent. No provision hereof shall be affected as a result of
another provision being held invalid.

 

e)       Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and undertakings, both written and oral, between the parties
hereto with respect to the subject matter hereof.

 

f)       Counterparts. This Agreement may be executed by the parties hereto in
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

g)       Facsimiles/PDF. Any facsimile or PDF signature of this Agreement or any
other document by any person or entity shall constitute the legal, valid and
binding execution of this Agreement or such other document by such person or
entity.

 

h)       Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
to be taken into consideration in the interpretation hereof.

 

i)       Identity Disclosure. To help the U.S. Government prevent the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies client
corporations and senior management and or owners of corporate clients. In
accordance with these requirements the Marketer will request certain information
which may include name, address, date of birth (for individuals), corporate tax
ID and other information that will allow us to identify the Fund and senior
management and or owners of the Fund. The Marketer may also request to see
certain documents such as Certificate of Incorporation, driver’s license or
other identifying documents. The Marketer is committed to maintaining the
privacy of our current and former clients.

 

Pickwick’s Privacy Policy and Business Continuity Plan can be found under
Disclosure Information on its website www.pickwickcapitalpartners.com.

 

Signature Page Follows

 

 

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
day and year first above written.

 

      Runway Growth Credit Fund Inc.           By: /s/ Thomas B.
Raterman                              Name: Thomas B. Raterman   Title: Chief
Financial Officer           Runway Growth Capital LLC           By: /s/ Thomas
B. Raterman                              Name: Thomas B. Raterman   Title: Chief
Financial Officer           Pickwick Capital Partners, LLC           By: /s/
Douglas C. W. Greenwood                     Name: Douglas C. W. Greenwood  
Title: President

 

 

 

 

 

SCHEDULE A

 

INVESTOR PROSPECTS

 





Name City, State Date Added Date Removed 1.       2.       3.       4.       5.
     

 

 

IN WITNESS WHEREOF, the parties have hereunto executed this Schedule A as of the
____ day of __________, 201_.

 

      Runway Growth Credit Fund Inc.           By: _____________________________
  Name: Thomas B. Raterman   Title: Chief Financial Officer           Pickwick
Capital Partners, LLC           By: _____________________________   Name:
Douglas C. W. Greenwood   Title: President



 

 

 

 

 

SCHEDULE B

 

STATES IN WHICH MARKETER IS REGISTERED AS BROKER-DEALER

 



California

Colorado

Connecticut

Delaware

District of Columbia

Florida

Georgia

Illinois

Iowa

Maryland

Massachusetts

Michigan

Minnesota

Montana

Nebraska

Nevada

New Hampshire

New Jersey

New York

North Carolina

Ohio

Oregon

Pennsylvania

Rhode Island

Texas

Utah

Vermont

Virginia

Washington

 

IN WITNESS WHEREOF, the undersigned has hereunto executed this Schedule B as of
the ____ day of __________, 201_.

 

      Runway Growth Credit Fund Inc.           By: _____________________________
  Name:   Title:           Pickwick Capital Partners, LLC           By:
_____________________________   Name: Douglas C. W. Greenwood   Title: President

 



 

 

 

 

APPENDIX A

 

PICKWICK CAPITAL PARTNERS, LLC

INDEMNIFICATION PROVISIONS

 

In connection with the engagement of Pickwick Capital Partners LLC (“Pickwick”)
by Runway Growth Credit Fund Inc., an investment company that has elected to be
regulated as a business development company (the “Company”) under the Investment
Company Act of 1940, as amended, pursuant to a letter agreement dated _______,
between the Company and Pickwick, as it may be amended from time to time (the
“Letter Agreement”), the Company hereby agrees as follows:

 

1.In connection with or arising out of or relating to the engagement of Pickwick
under the Letter Agreement, or any actions taken or omitted, services performed
or matters contemplated by or in connection with the Letter Agreement, the
Company agrees to reimburse Pickwick, its affiliates and their respective
directors, officers, employees, agents, and controlling persons (each an
“Indemnified Party”) promptly for expenses (including fees and expenses of legal
counsel) that are reasonably incurred in connection with the investigation of,
preparation for, or defense of any pending or threatened claim, or any
litigation, proceeding, or other action in respect thereof. The Company also
agrees (in connection with the foregoing) to indemnify and hold harmless each
Indemnified Party from and against any and all losses, claims, damages, and
liabilities -- joint or several -- to which any Indemnified Party may become
subject, including any amount paid in settlement of any litigation or other
action (commenced or threatened), to which the Company shall have consented in
writing (such consent not to be unreasonably withheld), whether or not any
Indemnified Party is a party and whether or not liability resulted; provided,
however, that the Company shall not be liable pursuant to this sentence in
respect of any loss, claim, damage, or liability to the extent that a court
having competent jurisdiction shall have determined by final judgment (not
subject to further appeal) that such loss, claim, damage, or liability resulted
solely from the willful misfeasance, bad faith or gross negligence of such
Indemnified Party.

 

2.An Indemnified Party shall have the right to retain separate legal counsel of
its own choice to conduct the defense and all related matters in connection with
any such litigation, proceeding, or other action. The Company shall pay the fees
and expenses of such legal counsel, and such legal counsel to the fullest extent
consistent with its professional responsibilities shall cooperate with the
Company and any legal counsel designated by the Company. The Company agrees to
consult in advance with Pickwick with respect to the terms of any proposed
waiver, release, or settlement of any claim, liability, proceeding, or other
action against the Company to which any Indemnified Party may also be subject,
and to use its best efforts to afford Pickwick and/or any such Indemnified Party
the opportunity to join in such waiver, release, or settlement.

 

If indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Company of the commencement of any
litigation, proceeding, or other action in respect thereof; provided, however,
that the failure to notify the Company shall not relieve the Company from any
liability or obligation that it may have under this paragraph or otherwise to
such Indemnified Party. Following such notification, the Company may elect in
writing to assume the defense of such litigation, proceeding, or other action
(and the costs related thereto) and, on such election, the Company shall not be
liable for any legal costs subsequently incurred by such Indemnified Party
(other than costs of investigation or the production of documents or witnesses)
unless (i) the Company has failed to provide legal counsel reasonably
satisfactory to such Indemnified Party in a timely manner or (ii) such
Indemnified Party shall have reasonably concluded that (A) the representation of
such Indemnified Party by legal counsel selected by the Company would be
inappropriate due to actual or potential conflicts of interest or (B) there may
be legal defenses available to such Indemnified Party that are different from
additional to those available to the Company or any other Indemnified Party
represented by such legal counsel.

 



 

 

 

3.It is understood and agreed that, in connection with Pickwick’s engagement by
the Company, Pickwick may also be engaged to act for the Company in one or more
additional capacities, and that the terms of any such additional engagement may
be embodied in one or more separate written agreements. These Indemnification
Provisions shall apply to the engagement under the Letter Agreement and to any
such additional engagement and any modification of such additional engagement;
provided, however, that in the event that the Company engages Pickwick to act as
a dealer Company in an exchange or tender offer or as an underwriter in
connection with the issuance of securities by the Company or to furnish an
opinion letter (other than as indicated in the Letter Agreement), such further
engagement may be subject to separate indemnification and contribution
provisions as may be mutually agreed on.

 

4.These Indemnification Provisions shall remain in full force and effect whether
or not any of the transactions contemplated by the Letter Agreement are
consummated and shall survive the expiration of the period of the Letter
Agreement and shall be in addition to any liability that the Company might
otherwise have to any Indemnified Party under the Letter Agreement or otherwise.
The Parties agree that these Indemnification Provisions flow from the Company to
Pickwick, but that nothing contained in such Indemnification Provisions limit
any right or cause of action that the Company may have against Pickwick under
the Letter Agreement; provided, however, that no Indemnified Party (including
Pickwick) shall be liable to the Company or any affiliate of the Company in
connection with any matter arising out of or relating to the engagement of
Pickwick under the Letter Agreement, or any actions taken or omitted, services
performed or matters contemplated by or in connection with the Letter Agreement,
except to the extent that a court having competent jurisdiction shall have
determined by final judgment (not subject to further appeal) that such liability
resulted solely from the willful misfeasance, bad faith or gross negligence of
such Indemnified Party.

 

      Pickwick Capital Partners, LLC           By: _____________________________
  Name: Douglas C. W. Greenwood   Title: President                   Runway
Growth Credit Fund Inc.           By: _____________________________   Name:
___________________________   Title: ____________________________

 

 

 

 

 

APPENDIX B

 

PICKWICK CAPITAL PARTNERS, LLC

FUND AND MANAGER REPRESENTATION

 

Runway Growth Credit Fund Inc. (the “Fund”) and Runway Growth Capital LLC (the
“Manager”) hereby represent and warrant to Pickwick Capital Partners, LLC
(“PICKWICK”) that:

 

1.None of the “Fund Covered Persons” is subject to any “Bad Actor”
disqualifications described in Rule 506(d) under the Securities Act of 1933, as
amended, (each a “Disqualified Event”). A “Fund Covered Person” is the Fund, the
Manager, any person associated with the Fund or the Manager, any director,
executive officer or other officer of the Fund or the Manager participating in
the Transaction, as defined in the Letter Agreement.

 

2.The Fund will notify Pickwick in writing of any Disqualification Event
relating to any Fund Covered Person not previously disclosed, and any event that
would, with the passage of time, become a Disqualification Event relating to any
Fund Covered Person. The Fund agrees to contact PICKWICK as promptly as
practical if there is any change which would cause the above representations for
a “Bad Actor” to be untrue or inaccurate.

 

 

The foregoing representations, warranties and covenants will be true and correct
as of the date hereof. The Fund or the Manager, as appropriate, must notify
Pickwick, in writing, if, any of the representations or warranties made by the
Fund or the Manager in this representation become inaccurate or untrue, and of
the facts relating thereto.

 

  Agreed to and Accepted by:       Runway Growth Credit Fund Inc.           By:
_____________________________   Name: ___________________________   Title:
____________________________           Runway Growth Capital LLC           By:
_____________________________   Name: ___________________________   Title:
____________________________

 

 

 

 

 



 

PICKWICK CAPITAL PARTNERS, LLC

MARKETER REPRESENTATION

 

Pickwick Capital Partners, LLC (the “Marketer”) hereby represents and warrants
to Runway Growth Credit Fund Inc. (the “Fund”) and Runway Growth Capital LLC
(the “Manager”) that:

 

1.None of the “Marketer Covered Persons” is subject to any “Bad Actor”
disqualifications described in Rule 506(d) under the Securities Act of 1933, as
amended, (each a “Disqualification Event”). A “Marketer Covered Person” is the
Marketer, any person associated with the Marketer, any director, executive
officer or other officer of the Marketer participating in the Transaction, as
defined in the Letter Agreement.

 

2.The Marketer will notify the Fund and the Manager in writing of any
Disqualification Event relating to any Marketer Covered Person not previously
disclosed, and any event that would, with the passage of time, become a
Disqualification Event relating to any Marketer Covered Person. The Marketer
agrees to contact the Fund and the Manager as promptly as practical if there is
any change which would cause the above representations for a “Bad Actor” to be
untrue or inaccurate.

 

 

The foregoing representations, warranties and covenants will be true and correct
as of the date hereof. The Marketer must notify the Fund and the Manager, in
writing, if, any of the representations or warranties made by the Marketer in
this representation become inaccurate or untrue, and of the facts relating
thereto.

 

  Agreed to and Accepted by:       Pickwick Capital Partners, LLC           By:
_____________________________   Name: ___________________________   Title:
____________________________

 

 

 

 

 

EXHIBIT C

 

PICKWICK CAPITAL PARTNERS, LLC

DISCLOSURE STATEMENT

AND

AUTHORIZATION TO RELEASE INFORMATION

 

Runway Growth Capital LLC (the “Manager”), is the Investment Manager of the
Runway Growth Credit Fund Inc. (the “Fund”). The Fund has engaged the services
of Pickwick Capital Partners, LLC (the “Marketer”) to solicit prospective
investors to acquire shares of common stock, par value $0.01 per share,
(“Interests”) in the Fund. The Fund is not affiliated with the Marketer, and the
Marketer performs its services for the Fund pursuant to a written agreement
between the Fund and the Marketer (the “Marketing and Consulting Agreement”).

 

For each person or entity (including you, the “Investor”) that is solicited by
the Marketer pursuant to the terms and conditions of the Marketing and
Consulting Agreement, which acquires an Interest as a result of such
solicitation, the Fund has agreed to pay the Marketer a fee equal to one and
one-half percent (1.50%) on the committed investment amount in the Fund by the
Investor. This compensation to the Marketer does affect the management,
incentive fees and allocations that you would be charged or allocated in the
event that you acquired an Interest without the solicitation of the Marketer.

 

You hereby acknowledge that your introduction to the Manager or the Fund by the
Marketer and its personnel does not constitute an endorsement by the Marketer of
the Manager or an investment recommendation by the Marketer with respect to the
Manager or the Fund. You hereby authorize the Manager or the Fund to provide the
Marketer with a duplicate copy of the subscription documentation entered into by
you with respect to the Fund.

 

Notification to Investors/Clients – Identification Verification: The USA Patriot
Act requires all financial institutions to obtain, verify and record information
that identifies each person and entity that opens an account. Therefore, such
identity information must be received prior to accepting an investment in a
company; and either before or after such investment, we must verify this
identification information. We will request to view one or more of the following
documents in order to verify identification: for an individual, an unexpired
government-issued identification evidencing nationality, residence, and bearing
a photograph or similar safeguard, such as a driver’s license or passport; and
for an entity, documents showing the existence of the entity, such as certified
articles of incorporation, a government-issued business license, a partnership
agreement, or a trust agreement. Alternatively, we will reference a database or
other official public information source to verify the legal entity’s identity.

 

The Marketer’s Privacy Policy can be found under Disclosure Information on its
website at www.pickwickcapitalpartners.com.

 

PICKWICK CAPITAL PARTNERS, LLC

 

Please acknowledge your receipt of this written disclosure statement and
authorization to release information:

 

 

Full Name of Entity/Individual Investor:
_________________________________________________________

 



If an Entity: Signature:
______________________________________________________________       Signing
Officer Name: ____________________________________________________       Title:
__________________________________________________________________         If an
Individual: Signature:
_____________________________________________________________

 



 



